This memorandum is uncorrected and subject to revision before
publication in the New York Reports.
-----------------------------------------------------------------
No. 118
The People &c.,
            Respondent,
        v.
Nadine Panton,
            Appellant.




          Robin Nichinsky, for appellant.
          David P. Stromes, for respondent.




MEMORANDUM:
          The order of the Appellate Division should be affirmed.
          Defendant contends that police engaged in improper
pre-Miranda custodial interrogation and as a result, her
post-Miranda written and video statements should have been
suppressed.   Because defendant did not raise this particular

                               - 1 -
                                 - 2 -                           No. 118
ground in either her suppression motion or at the hearing, it is
unpreserved for our review (see People v Gonzalez, 55 NY2d 887,
888 [1982]).
            We have considered defendant's remaining contention and
find it to be without merit.
*   *   *    *   *   *   *   *    *      *   *   *   *   *   *     *   *
Order affirmed, in a memorandum. Chief Judge DiFiore and Judges
Pigott, Rivera, Abdus-Salaam, Stein, Fahey and Garcia concur.

Decided June 30, 2016




                                 - 2 -